Citation Nr: 1439162	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for a urinary disorder.

3.  Entitlement to an increased rating for tinea pedis and tinea versicolor, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for headaches associated with a head injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2009 rating decision, the RO increased the Veteran's disability rating for PFB from noncompensable to 10 percent, effective from April 25, 2008.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an initial evaluation in excess of 10 percent for PFB remains on appeal.

In June 2011, the Veteran presented testimony at a hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In March 2012, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case has since been returned to the Board for appellate review.  

The issues of entitlement to service connection for a traumatic brain injury (TBI) and entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a review of the record shows that some of the prior directives from the March 2012 remand was not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

With respect to the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for PFB, in the March 2012 remand, the RO or AMC was directed to afford the Veteran a VA skin examination to ascertain the nature and severity of the service-connected PFB.  In the remand directives, the examiner was requested to "[e]xplain whether the Veteran uses systemic therapy, such as corticosteroids or other immunosuppressive drugs for treatment and the duration of such treatment.  

The Veteran was provided a VA skin examination in June 2012.  The examiner noted that the Veteran was treated with oral or topical medications in the past 12 months for his PFB, to include oral medication doxycycline and topical corticosteroid triamcinolone; however, she did not indicate the total duration of use of the medications over the past 12 months.  Therefore, a remand is necessary to obtain a clarifying opinion that is fully responsive to the remand directives below for the purpose of ascertaining the current nature and severity of the Veteran's PFB.

In addition, in March 2012, the Board remanded the issue of entitlement to service connection for a urinary disorder to the AOJ to obtain a VA examination to determine the nature and etiology of the claimed urinary disorder.  Specifically, the examiner was requested to "[o]pine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a urinary disorder, to include dysuria, which was incurred during or is due to his period of service."  

The Veteran was provided with a VA urinary tract conditions examination in June 2012.  The examiner noted the Veteran's reports of burning and frequency of urination during service, his treatment for urinary tract infections during service, and his contention that his symptoms have continued since service.  She also noted that the Veteran's June 1973 enlistment examination included a notation that the Veteran was treated for a venereal disease, and that he was treated for complaints of dysuria throughout service.  She indicated that his July 1977 separation examination did not include any indication of dysuria.  She stated, "Without prior to military records, [I am] unable to determine if he trul[y] had a venereal disease or just dysuria prior to service."  Therefore, on remand, the AOJ should attempt to obtain any private treatment records pertaining to the treatment for a venereal disease prior to service.  Thereafter, the claims file should be returned to the June 2012 VA examiner for a clarifying opinion.

With respect to the Veteran's claim for an increased rating for tinea pedis and tinea versicolor, in the March 2012 remand, the Board directed the RO or AMC to afford the Veteran a VA examination to ascertain the nature and severity of the service-connected skin disability.  Specifically, in the remand, the Board noted that, when a claimant's medical history indicates that his disability undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In addition, the Board noted that, in Ardison, the Court found that an examination during the remission phase of the disability did not "accurately reflect the elements of the present disability."  Id.

In the March 2012 remand, the Board directed the VA examiner to "[p]rovide an opinion on the active duration and extent of the Veteran's tinea versicolor [and] tinea pedis... or other active skin condition."  In addition, she was requested to provide the percentage of the entire body and percentage of exposed areas affected by the disorder; and to explain whether the Veteran used systemic therapy, such as corticosteroids or other immunosuppressive drugs for treatment and the duration of such treatment.

While the Veteran was afforded a VA skin examination in June 2012, the examiner was unable to find current evidence of tinea versicolor.  On examination, she noted spots of pigment loss on the anterior lower legs that were not consistent with tinea versicolor.  In addition, she observed dry, red skin on the plantar aspects of the Veteran's feet, and she diagnosed tinea pedis.  However, she did not provide the opinion requested in the March 2012 remand directives.  Instead, she provided the following opinion: "[The Veteran's] tinea pedis is a recurrent condition, with this Veteran[']s case almost chronic since military service... and at least as likely as not... due to non-compliance with therapy and follow-up for this condition."  Therefore, a remand is necessary to obtain a clarifying opinion that is fully responsive to the remand directives below for the purpose of ascertaining the current nature and severity of the Veteran's tinea pedis and tinea versicolor.

With respect to the Veteran's claim for an increased rating for headaches associated with a head injury, in the March 2012 remand, the Board directed the RO or AMC to afford the Veteran a VA examination to determine whether the Veteran had any neurological disabilities associated with his headache disability.  The examiner was requested to also determine "whether the Veteran has migraine headaches and whether they are manifested by prostrating attacks occurring on average once a month over the last several months."

The Veteran was provided a VA headaches examination in June 2012.  However, the VA examiner did not provide all of the requested opinions.  She noted that the Veteran had migraine headaches; however, she did not indicate whether he had characteristic prostrating attacks of migraine headache pain; and, if so, the frequency, on average, of prostrating attacks over the last several months.  Therefore, a remand is necessary to obtain a clarifying opinion that is fully responsive to the remand directives below for the purpose of ascertaining the current nature and severity of the Veteran's headache disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed urinary disorder and service-connected PFB, tinea pedis, tinea versicolor, and headaches.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA medical records dated from February 2014 to the present.

2.  Request that the Veteran provide any available private treatment notes documenting treatment for a venereal disease.  If no such records exist, a notation should be included in the claims file.

3.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the 

Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4.  Obtain a clarifying medical opinion from the VA examiner who conducted the June 2012 VA skin examination.  If she is not available or she is unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide a clarifying opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including VA dermatology notes, the September 2008 and June 2012 VA examination reports, and the Veteran's statements.  

The examiner should comment on the severity of the Veteran's PFB, report all findings necessary under the rating criteria, and discuss the effect of the disability on his occupational functioning and daily activities.  

The examiner should provide the percentage of the entire body and the percentage of the expose areas affected by PFB.  Specifically, he or she should note whether PFB:

a. covers an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; 

b. covers 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected; or

c. covers an area of more than 40 percent of the entire body or where more than 40 percent of exposed areas affected.

The examiner should also indicate whether the Veteran's PFB requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.  If so, he or she should note whether the drugs are required for:

a. a total duration of less than six weeks during the past twelve-month period;

b. a total duration of six weeks or more, but not constantly, during the past twelve-month period; or

c. constant or near-constant systemic therapy during the past twelve-month period.  

The examiner should also indicate whether there is disfigurement of the head, face, or neck, to include visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired features, and whether an affected area exceeds six square inches.

The examiner should comment on the severity of the Veteran's tinea pedis and tinea versicolor, report all findings necessary under the rating criteria, and discuss the effect of the disability on his occupational functioning and daily activities.  

The examiner should provide the percentage of the entire body and the percentage of the expose areas affected by tinea pedis and tinea versicolor.  Specifically, he or she should note whether tinea pedis and tinea versicolor:

d. covers an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; 

e. covers 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas are affected; or

f. covers an area of more than 40 percent of the entire body or where more than 40 percent of exposed areas affected.

The examiner should also indicate whether the Veteran's tinea pedis and tinea versicolor requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.  If so, he or she should note whether the drugs are required for:

d. a total duration of less than six weeks during the past twelve-month period;

e. a total duration of six weeks or more, but not constantly, during the past twelve-month period; or

f. constant or near-constant systemic therapy during the past twelve-month period.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Obtain a clarifying medical opinion from the VA examiner who conducted the June 2012 VA urinary tract conditions examination.  If she is not available or she is unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide a clarifying medical opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, and any private treatment notes obtained that predate the Veteran's service.

The examiner should address the Veteran's reports of burning and frequency of urination during service, his treatment for urinary tract infections during service, and his contention that his symptoms had continued since service to the present.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current urinary disorders, to include dysuria.  

For each diagnosis identified, the examiner should state whether the disorder preexisted the Veteran's military service.  If so, he or she should state whether the preexisting disorder(s) worsened in severity during service, and whether the increase in severity was consistent with the natural progress of the disease, or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its normal progression.

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation" in service unless the underlying condition, as contrasted with symptoms, has worsened.

For any disorder that did not preexist service, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related thereto, including any symptomatology in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  Obtain a clarifying medical opinion from the VA examiner who conducted the June 2012 VA headache examination.  If she is not available or she is unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide a clarifying opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including VA treatment notes, the June 2012 VA examination report, and the Veteran's statements.  

The examiner should comment on the severity of the Veteran's headache disability, report all findings necessary under the rating criteria, and discuss the effect of the disability on his occupational functioning and daily activities.  

The examiner should determine whether any associated neurological disabilities are present.  If so, they should be identified along with their level of severity, to include motor or sensory deficit.  Functional loss should also be determined.

The examiner should comment as to whether the Veteran has migraine headaches.  If so, he or she should indicate whether the Veteran has characteristic prostrating attacks of migraine headache pain.  

Whether or not the Veteran has migraine headaches, the examiner should note the frequency, on average, of prostrating attacks over the last several months due to migraine or non-migraine headache pain.

The examiner should also address whether the Veteran has dementia due to head trauma.  If so, he or she should opine as to whether it is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

9.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



